In re Application of                          		:    DECISION ON
Park et al. 	 					:    PETITION			                    

Serial No. 15/757,124				:		          

Filed: March 2, 2018				:	          			
For: ADHESIVE REMOVING DEVICE AND METHOD


This is a decision on the PETITION FILED UNDER 37 CFR 1.181 filed on August 4, 2021 to withdraw the restriction requirement set forth on June 4, 2021.

On November 19, 2019, the Examiner issued a non-final Office Action having examined all claims (claims 1-16) and rejecting all claims on a basis of prior art. On June 1, 2020, the Examiner issued a Final Office Action. On August 13, 2020, the Examiner issued an Advisory Action. Applicant filed a Pre-Appeal Brief Request for Review on August 31, 2020. On October 6, 2020, the U.S. Patent and Trademark Office issued a Notice of Panel Decision from Pre-Appeal Brief Review in which it was noted that prosecution would be reopened.

On January 1, 2021, the Examiner issued a Restriction Requirement requiring Applicant to elect a single invention for prosecution and identified claims 1-9 (Group I) as being drawn to an adhesive removing apparatus and claims 10-19 (Group II) as being drawn to an adhesive removing method. The Examiner further asserted that the above-noted groups lack unity of invention because, even though they share a technical feature it was not a special technical feature because it allegedly does not make a contribution over U.S. Patent Publication No. 2017/0059984 to Kim. Applicant filed a Response on February 12, 2021 traversing the restriction requirement. The Examiner issued a “corrected” Restriction Requirement on June 4, 2021, which it was noted that the Examiner had previously “mistakenly equated the terms ‘pulse width’ and ‘waveform.’ However, the current Restriction Requirement is essentially the same as the previous Restriction Requirement dated January 1, 2021.

The instant application has been filed under 35 USC 371 as a national phase application and as such is subject to the unity requirements set out in PCT Rules 13.1 - 13.4 and 37 CFR 1.475, as well as the PCT Administrative Instructions, Annex B.



The International Searching Authority did not raise a unity of invention concern about the claims in the counterpart international application, and those claims are substantively the same as those at issue in this U.S. national stage application. All claims had already been previously considered, examined and rejected in multiple previous Office communications.

DECISION

The petition is GRANTED.

The restriction between Groups I and II is withdrawn.



/Keith D. Hendricks/
______________________

Keith D Hendricks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

BUCHANAN, INGERSOLL & ROONEY PC1737 KING STREETSUITE 500ALEXANDRIA VA VIRGINIA 22314-2727